DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 16/838,073, application filed on 04/02/2020.  
3.	Claims 1-16 are currently pending in this application. 

Information Disclosure Statement
4.            The information disclosure statement (IDS) submitted on 04/02/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
5.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.          Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Yang et al. (US PG Pub No. 2020/0006481).

7.          With respect to claim 1, Yang teaches:
(see area of logic circuitry, Fig 1, para 21, Abstract), 
wherein the logic circuitry comprises library blocks selected from a logic circuit library (see logic circuitry from building blocks of library of cells, para 21), 3
wherein a first one of the library blocks is provided with at least two symmetry mirror edges perpendicular to a height of the library blocks (see mirror symmetric reference line of cell, para 67), 
wherein two adjacent ones of the library blocks are joined at a common symmetry mirror edge (see adjacent cell regions, library blocks joined at common edge, Abstract). 

8.          With respect to claim 2, Yang teaches:
wherein the logic circuit library comprises at least two of the library blocks, the at least two library blocks having at least a first height and a second height, respectively, the first and second heights being different from each other (see relationship between height of adjacent cells, para 22). 

9.          With respect to claim 3, Yang teaches:
wherein the common symmetry mirror edge comprises a first symmetry mirror edge configured as a positive channel metal oxide semiconductor (PMOS) region and a second symmetry mirror edge configured as a negative channel metal oxide semiconductor (NMOS) region (see cell rows of PMOS technology, para 27; see cell rows of NMOS technology, para 27). 

10.          With respect to claim 4, Yang teaches:
wherein the PMOS region is a row of PMOS transistors and the NMOS region is a row of NMOS transistors (see pmos, nmos rows, para 27). 

11.          With respect to claim 5, Yang teaches:
wherein the two adjacent library blocks are placed with their PMOS region being adjacent to the other PMOS region or their NMOS region being adjacent to the other NMOS region (see pmos, nmos rows, para 27). 

12.          With respect to claim 6, Yang teaches:
at least one second area including an array circuit, the first area and the second area having a common boundary, the array circuit being subdivided into multiple adjacent cells placed in the second area so that adjacent boundaries of the cells correspond to the common boundary, wherein a height of at least one of the cells corresponds to a height of one or more adjacent ones of the library blocks facing the cell at the common boundary, at least one of the cells and at least one of the library blocks being aligned to each other regarding their boundaries along the common edge (relationship between height of adjacent cells, para 22). 

13.          With respect to claim 7, Yang teaches:
wherein the library blocks of the logic circuit library are configured to be combined by a placement one after the other along the common boundary to form a (relationship between height of adjacent cells, para 22). 

14.          With respect to claim 8, Yang teaches:
wherein the increment corresponds to a height difference of two of the library blocks (relationship between height of adjacent cells, para 22). 

15.          With respect to claim 9, Yang teaches:
wherein the array circuit comprises a register file cell, the logic circuitry comprises an input/output logic, or a combination thereof (see para 27-29). 

16.          With respect to claim 10, Yang teaches:
wherein the register file cell is an SRAM array, wherein the input/output logic is for the SRAM array or a transistor, and wherein the input/output logic is a finFET transistor (see sram array, having input/output logic, para 33-35). 

17.          With respect to claim 11, Yang teaches:
wherein the combined logic cell of the first area and the cell of the second area are aligned at the common boundary (see boundary instances of normal and dummy cells of first and second area cells, para 34-36). 

18.          With respect to claim 12, Yang teaches:
(see para 21-26, para 34-38). 

19.          With respect to claim 13, Yang teaches:
wherein each of the logic cells has a layout optimized independently from layouts of other logic cells (see para 21-26, para 34-38). 

20.          With respect to claim 14, Yang teaches:
wherein the logic circuitry comprises narrow wires and wide wires, one of the narrow wires being positioned between two adjacent ones of the wide wires (see para 21-26, para 34-38). 

21.          With respect to claim 15, Yang teaches:
wherein the logic circuit has patterning regions including a plurality of tracks and a wide break disposed between two of the tracks as an empty area (see para 21-26, para 34-38). 
22.          With respect to claim 16, Yang teaches:
wherein the tracks have an edge on which a dummy wire is disposed (see boundary instances of dummy cells of first and second area cells, para 34-36). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851